The fifth assignment of error copied into the brief, not being embraced in the record, should not under the rules have been considered, and the reason given, that an assignment in a brief in the Goodwin case, which was decided by this court in May, 1894, was copied by mistake into the brief, does not show a valid excuse for a failure to properly present the assignment of errors as embodied in the record. However, we have thoroughly investigated the assignment as set forth in the record, and there is no merit whatever in it. All the objections embodied in the fifth assignment were embodied in those considered fully by the court. The charge in relation to the risks assumed by appellee not only made him assume all risks and hazards incident to travel over the railroad, but also "any and all other risks known to him." The motion is overruled.
Overruled.
Writ of error refused.